  Case: 4:20-cr-00013-SNLJ Doc. #: 20 Filed: 01/22/20 Page: 1 of 1 PageID #: 31




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

UNITED STATES OF AMERICA,                          )
                                                   )
                       Plaintiff,                  )
                                                   )
              v.                                   )     No. 4:20 CR 13 SNLJ / PLC
                                                   )
DAVID AUBUCHON,                                    )
                                                   )
                       Defendant.                  )

                   ORDER RELEASING DEFENDANT FROM CUSTODY
        Defendant having signed an appearance bond on January 15, 2020, and
arrangements having been made by the Pretrial Services Office for defendant David
Aubuchon to enter in-patient drug therapy today,
        IT IS HEREBY ORDERED that the United States Marshals Service release
defendant DAVID AUBUCHON from custody.
        IT IS FURTHER ORDERED that upon his release from the custody of the
Marshals Service, defendant DAVID AUBUCHON must report immediately to the United
States Pretrial Services Office and submit to the custody of the intake personnel of the
designated inpatient drug therapy facility, as directed by the Pretrial Services Office.
        IT IS FURTHER ORDERED that as a condition of pretrial release defendant DAVID
AUBUCHON reside at the designated inpatient drug therapy facility until released by the facility,
and abide by all of the facility's rules and policies.
        IT IS FURTHER ORDERED that defendant comply with all other conditions of release
imposed by the Court.
                                                       /s/ David D. Noce      k
                                                UNITED STATES MAGISTRATE JUDGE

Signed on January 22, 2020.
